El Juez Asociado Señor Rivera Pérez
emitió la opinión del Tribunal.
Mediante el recurso presentado ante nos, el peticionario solicita de este Tribunal la revisión y revocación de la sen-tencia emitida por el entonces Tribunal de Circuito de Ape-laciones el 26 de marzo de 2003, mediante la cual se revocó una decisión del Departamento de Asuntos del Consumidor *650que impuso una multa al recurrido por no haber entregado al Departamento de Transportación y Obras Públicas, den-tro del plazo correspondiente, los documentos necesarios para la inscripción de un vehículo de motor usado, a favor del nuevo dueño.
f — 1
El 10 de febrero de 2000 la Sra. Irma L. Batista Alvarado adquirió, mediante contrato de compraventa, de R & J Motors, Inc., haciendo negocios como Autos del Caribe (Autos del Caribe o dealer) un vehículo de motor usado, marca Mitsubishi, modelo Mirage, de 1998. El financia-miento de dicha compra estuvo a cargo de la entidad ban-caria Citibank. Una vez perfeccionado el contrato de venta al por menor a plazos o contrato de venta condicional, Autos del Caribe, por motivo del financiamiento del vehículo, le cedió sus derechos como vendedor en el contrato a Citibank.
El 16 de febrero de 2000 Autos del Caribe pagó al De-partamento de Transportación y Obras Públicas (D.T.O.P.) las multas de tránsito que tenía el vehículo al momento de la transacción(1) Posteriormente, el 8 de marzo de 2000, Autos del Caribe envió al Citibank toda la documentación de la compraventa condicional(2) para que éste realizara las gestiones correspondientes a la inscripción del vehículo en el D.T.O.P.(3) El 25 de octubre de 2000 Citibank le de-volvió al dealer los documentos del automóvil, alegando que había unas multas que no habían sido pagadas al D.T.O.P.
*651Dos meses después, debido a una investigación reali-zada el 21 de diciembre de 2000, el Departamento de Asun-tos del Consumidor (D.A.Co.) emitió un aviso de infracción(4) contra Autos del Caribe por no haber some-tido, en el término de treinta días dispuesto en el Art. 8 del Reglamento de Garantías de Vehículos de Motor,(5) la co-rrespondiente documentación al D.T.O.R, para la inscrip-ción del vehículo.(6) Se le ordenó a Autos del Caribe pagar una multa de cuatrocientos dólares.
Autos del Caribe le solicitó a D.A.Co. que se celebrara una vista administrativa para discutir la procedencia de la multa impuesta. En dicha vista el dealer querellado pre-sentó los testimonios de la Sra. Olga Barreto, gerente de crédito de Autos del Caribe, y de la Sra. Carmen Díaz, encargada de procesar las licencias de vehículos de motor del dealer (7) La señora Barreto testificó sobre el procedi-miento que ha de seguirse cuando una persona compra un vehículo de motor. Declaró que cuando se perfecciona la compraventa de un vehículo de motor usado, Autos del Ca-ribe le provee una licencia provisional al comprador, se cer-ciora de que el automóvil-no adeude nada en concepto de multas al D.T.O.P. y, si debe alguna, se encarga de pagarla. (8) Añadió que, luego de entregar la licencia provisional y de pagar las multas, le entrega al banco o a la entidad encargada del financiamiento todos los documen-tos relacionados al negocio, quien a su vez presenta al D.T.O.P. los documentos correspondientes para la inscrip-ción del vehículo.(9) Expresó que después de presentada a *652la entidad financiera la documentación correspondiente al negocio de compraventa, el dealer pierde el control del caso.(10)
Por su parte, la señora Díaz declaró que Autos del Ca-ribe pagó las multas que gravaban el automóvil vendido a la señora Batista Alvarado.(11) Indicó que suele darse la situación en que el D.T.O.P. se atrasa en la cancelación de las multas pagadas, por lo que el proceso de inscripción del vehículo se demora.(12) Además, añadió que el banco o la entidad financiera solamente le devuelve al dealer los do-cumentos que éste le entregó, cuando aparece que no se ha pagado alguna multa pendiente ante el D.T.O.P.(13)
El 28 de agosto de 2001, D.A.Co. emitió una resolución en la que resolvió que Autos del Caribe, tal como se le imputaba en el aviso de infracción, había violado el Art. 8 del Reglamento de Garantías de Vehículos de Motor, supra, por no haber sometido al D.T.O.P, en el término correspon-diente, toda la documentación necesaria para la inscrip-ción del vehículo en esa agencia y que, por lo tanto, confir-maba la imposición del pago de una multa administrativa de cuatrocientos dólares.(14)
Autos de Caribe, oportunamente, solicitó la reconsideración. El 2 de octubre de 2001, el foro adminis-trativo recurrido emitió una resolución, declarando "sin lu-gar” la moción de reconsideración y reiterando su dictamen. En dicha resolución señaló lo siguiente:
No es al banco que provee el financiamiento sino al vende-dor del vehículo de motor a quien claramente el Reglamento de Garantías de Vehículos de Motor, aprobado el 28 de sep-tiembre de 1992, en su artículo 8, le impone la responsabilidad *653de someter ante el Departamento de Transportación y Obras Públicas los documentos requeridos por ley para la correspon-diente inscripción dentro de los 30 días siguientes a la venta.
El recurrente no demostró que dentro del mencionado tér-mino sometió los referidos documentos al Departamento de Transportación y Obras Públicas.
Los trámites que se efectúen entre el banco y el vendedor no pueden en forma alguna tener el efecto de modificar lo dis-puesto por el artículo 8 antes mencionado(15)
Inconforme, el 1 de noviembre de 2001 Autos del Caribe presentó ante el entonces Tribunal de Circuito de Apelacio-nes un recurso de revisión administrativa, solicitándole la revocación del dictamen de la agencia recurrida. El allí re-currente adujo que la determinación de la agencia admi-nistrativa, por el alegado incumplimiento de Autos del Ca-ribe al Art. 8 del Reglamento de Garantías de Vehículos de Motor, supra, y la imposición de la multa de cuatrocientos dólares, no estuvo apoyada en evidencia sustancial. Argüyó que presentó prueba ante la referida agencia de que el Citibank es el responsable de presentar al D.T.O.P. la docu-mentación pertinente, relacionada al contrato de venta al por menor a plazos.
El entonces Tribunal de Circuito de Apelaciones expidió el auto de revisión solicitado y emitió una sentencia el 26 de marzo de 2003, en la cual revocó la determinación recu-rrida del caso de autos. Concluyó lo siguiente:
... D.A.Co. erró al imponer a Autos del Caribe una multa por, alegadamente, no haber entregado al D.T.O.P. los documentos necesarios para la inscripción de un vehículo a nombre de la compradora. En primer lugar, la obligación de presentar tales documentos al D.T.O.P. recae sobre el acreedor financiero una vez éste asume control del caso, ya que, simultánea con el otorgamiento del contrato de compraventa a plazos, ocurre una subrogación mediante la cual el dealer cede sus derechos y obligaciones a la entidad financiera(16)
*654La parte allí recurrida, D.A.Co., le solicitó al foro inter-medio apelativo la reconsideración de dicha sentencia, la cual fue denegada el 3 de junio de 2003 y archivada en autos la copia de su notificación a las partes el 19 de junio de 2003.
Inconforme, D.A.Co. acude ante nos mediante el pre-sente recurso de certiorari. Señaló como único error come-tido por el entonces Tribunal de Circuito de Apelaciones, el siguiente:
Erró el Tribunal de Circuito de Apelaciones al señalar que le corresponde a la entidad financiera cumplir con los deberes que la reglamentación vigente le impone al vendedor para be-neficio del comprador, liberando al vendedor de sus responsa-bilidades ante el comprador, contradiciendo así la política pú-blica del Estado Libre Asociado, de que el vendedor cedente no pueda liberarse de sus responsabilidades ante el comprador, según expuesta en la Ley de Ventas a Plazos y Compañías de Financiamiento,(17) recogida en el Reglamento(18) y avalada por este Honorable Tribunal en el caso Berrios v. Zambranai(19) [sic]. (Enfasis suplido.) Petición de certiorari, pág. 5.
Contando con la comparecencia de ambas partes, nos encontramos en posición de resolver.
I — !
Los contratos de ventas al por menor a plazos están regulados por la Ley de Ventas a Plazos y Compañías de Financiamiento. Esta ley, en su Art. 209 (10 L.P.R.A. sec. 749), establece las disposiciones que estarán prohibidas en los contratos de venta a plazos e incluye los derechos y deberes del comprador y del vendedor. Específica-*655mente, respecto al vendedor, establece que ningún contrato de esta índole podrá contener cláusula alguna en la cual “[e]l comprador releve al vendedor de la responsabilidad que pudiera éste tener para con él bajo el contrato o cual-quier otro documento otorgado en conexión con el mismo”.(20)
Cuando ocurre una cesión de un contrato de compraventa a plazos, se crea una relación tripartita entre el comprador, el vendedor y la compañía financiera. (21) La finalidad propia de la cesión es la transmisión de la titularidad del contrato de venta condicional del cedente al cesionario(22) Aunque se transmite la titularidad del crédito, el vendedor no queda desligado de su relación originalmente establecida con el comprador. En Berrios v. Tito Zambrana Auto, Inc., supra, nos expresamos sobre la aplicación, en casos como el presente, de las obligaciones del vendedor contenidas en el Código Civil. Allí se establece que las obligaciones principales del vendedor son la entrega y el saneamiento de la cosa vendida(23) Establecimos que en la cesión de un contrato de venta al por menor a plazos, el vendedor cedente no queda liberado, porque en virtud de la Ley de Ventas a Plazos y Compañías de Financiamiento, el legislador expresamente dispuso que el vendedor retiene su responsabilidad frente al comprador(24) Aunque el cedente haya cedido el contrato de venta a plazos a la entidad financiera (cesionaria), no queda liberado de toda responsabilidad surgida de su relación con el comprador como vendedor del vehículo de motor. Tal como mencionamos en Berrios v. Tito Zambrana Auto, Inc., su*656pra, la figura o relación descrita, creada por el legislador, “constituye una cesión atípica o sui géneris”.(25)
El Reglamento de Garantías de Vehículos de Motor, adoptado y promulgado de acuerdo con los poderes conferidos a D.A.Co. por la Ley Núm. 5 de 23 de abril de 1973,(26) según enmendada, la Ley Núm. 7 de 24 de septiembre de 1979(27) y la Ley Núm. 170 de 12 de agosto de 1988,(28) según enmendada, establece en su Art. 8 una obligación específica que todo vendedor debe cumplir tras la venta de un vehículo de motor. Dicho artículo dispone lo siguiente:
Todo vendedor de un vehículo de motor someterá al Depar-tamento de Transportación y Obras Públicas toda la documen-tación exigida por ley para su inscripción dentro de los treinta (30) días siguientes a la fecha de venta(29)
En su Art. 5 define vendedor, para efectos del cuerpo reglamentario, como “ft]oda entidad o persona que debidamente autorizada por ley se dedique a la venta o permuta de vehículos de motor en Puerto Rico”(30)
La parte peticionaria arguye que actuó incorrectamente el entonces Tribunal de Circuito de Apelaciones al ampliar la letra clara del Art. 8 del Reglamento de Garantías de Vehículos de Motor, supra. Sostiene que incurrió en error al determinar que cuando ocurre la subrogación en la ce-sión del contrato de venta a plazos, el vendedor (cedente) queda liberado de la responsabilidad impuesta en dicho artículo, ya que ésta se cede a la entidad que brindó el financiamiento (cesionaria). Añade, además, que tal deci-*657sión es contraria a derecho y a la política pública del Es-tado, expuesta en la legislación vigente.(31)
El foro intermedio apelativo determinó que debido a las prácticas vigentes en el negocio de compraventas condicio-nales de vehículos de motor, se le debía dar una interpre-tación más amplia al Art. 8 del Reglamento de Garantías de Vehículos de Motor, supra, por lo que le correspondía al Citibank la obligación de proveer al D.T.O.P. la informa-ción necesaria para inscribir el vehículo a nombre de la señora Batista Alvarado. Señaló que interpretar lo contra-rio, o sea, que la responsabilidad que surge del referido Art. 8 no es del banco sino del dealer, “impondría sobre los vendedores de autos una carga adicional, ajena a sus inte-reses en el ámbito de su actividad comercial, que es la venta de autos”.(32) Bajo esa conclusión, eximió a Autos del Caribe del pago de la multa de cuatrocientos dólares, im-puesta por D.A.Co.
No compartimos la óptica del entonces Tribunal de Circuito de Apelaciones. Como vimos, en la Ley de Ventas a Plazos y Compañías de Financiamiento, el legislador estableció que en las ventas a plazos el vendedor no queda liberado de sus obligaciones frente al comprador. En Berrios v. Tito Zambrana Auto, Inc., supra, resolvimos que el vendedor mantiene sus responsabilidades ante el comprador, aun cuando éste ceda a una entidad financiera los derechos adquiridos de un contrato de venta a plazos. Ante esta situación, el vendedor cedente retiene sus obligaciones principales de saneamiento y entrega de la cosa vendida, según establecido en nuestro Código Civil.(33) No obstante, la responsabilidad del vendedor cedente no se limita a las obligaciones principales establecidas en el Código Civil. La Asamblea Legislativa le confirió a D.A.Co. el poder para *658regular de forma específica los asuntos relacionados a la venta y garantías de vehículos de motor.(34) Por lo tanto, la obligación impuesta al vendedor en el Art. 8 del Regla-mento de Garantías de Vehículos de Motor, supra, que con-siste en entregar al D.T.O.P. los documentos necesarios para la inscripción del vehículo, surge de ese poder delegado. Bajo los principios de hermenéutica, si un esta-tuto es claro y susceptible de una interpretación inequí-voca según el significado común de sus palabras, los tribu-nales deben aplicar esta voluntad legislativa y no darle o añadirle un significado que no está contenido en él.(35) De igual manera, si de un reglamento, aprobado y promulgado según el poder cuasi legislativo conferido por la Asamblea Legislativa a una agencia administrativa, surge un len-guaje claro y preciso, los tribunales no deben interferir con la voluntad de la agencia especializada para así añadir o alterar lo dispuesto por ésta dentro de sus facultades. El tribunal interpreta, pero no legisla.
El Art. 8 del Reglamento, supra, en controversia dispone específicamente que la responsabilidad de someter los documentos al D.T.O.P. para la inscripción del vehículo es del vendedor, definido como entidad o persona, debidamente autorizada, dedicada a la venta de vehículos de motor. Por lo tanto, esta obligación es del vendedor (cedente) y no de la compañía que financió el vehículo. La compañía financiera no es considerada un vendedor para la referida disposición reglamentaria, razón por la que no está llamada a cumplir con esa obligación impuesta por dicho cuerpo reglamentario al vendedor (cedente).
*659Autos del Caribe, vendedor cedente, tiene la responsa-bilidad de cumplir con las obligaciones principales de todo vendedor, establecidas en el Código Civil, y con la obliga-ción impuesta por D.A.Co. en virtud del Art. 8 del Regla-mento de Garantías de Vehículos de Motor, supra, de en-tregar al D.T.O.P. los documentos pertinentes para la inscripción del vehículo de motor a nombre de la señora Batista Alvarado.
Concluimos que el entonces Tribunal de Circuito de Apelaciones incidió en el error señalado. Por lo tanto, co-rresponde a Autos del Caribe, y no a Citibank, el pago de la multa de cuatrocientos dólares ordenada por D.A.Co., por la violación al Art. 8 del Reglamento de Garantías de Ve-hículos de Motor, supra.
H-1 HH HH
Por los fundamentos antes expuestos, revocamos la sen-tencia recurrida, emitida por el entonces Tribunal de Cir-cuito de Apelaciones, y reinstalamos la resolución dictada por el Departamento de Asuntos del Consumidor que or-denó a Autos del Caribe a pagar una multa administrativa de cuatrocientos dólares.
El Juez Asociado Señor Fuster Berlingeri concurrió con el resultado sin opinión escrita.

C1) Apéndice, pág. 60.


 íd., págs. 90-91; Transcripción de la vista en su fondo, págs. 6-7. Transcu-rrieron veintiséis días desde la compraventa hasta que le fueron entregados los do-cumentos al Citibank.


 Apéndice, pág. 60.


 Este aviso fue notificado el 27 de diciembre de 2000, Apéndice, pág. 28.


®) Reglamento de Garantías de Vehículos de Motor, Reglamento Núm. 4797 del Departamento de Asuntos del Consumidor, 30 de septiembre de 1992, pág. 6.


 Apéndice, págs. 27-29.


 íd., pág. 61.


 íd., pág. 61; Transcripción de la vista en su fondo, págs. 4-5.


 íd.


 íd., págs. 61-62.


u) íd., pág. 62.


lz) íd.


S) íd.


 íd., pág. 41.


 íd., págs. 45-46.


S) íd., pág. 73.


 Ley Núm. 68 de 19 de junio de 1964 (10 L.P.R.A. see. 731 et seq.).


 Se refiere al Reglamento de Garantías de Vehículos de Motor, citado ante-riormente en el esc. 5.


0a) Berrios v. Tito Zambrana Auto, Inc., 123 D.P.R. 317 (1989).


 10 L.P.R.A. sec. 749(f).


 Berrios v. Tito Zambrana Auto, Inc., supra, pág. 328.


 íd., pág. 329.


S) Art. 1350 del Código Civil de Puerto Rico, 31 L.P.R.A. see. 3801.


 Berrios v. Tito Zambrana Auto, Inc., supra, pág. 330.


 id.


 Ley Orgánica del Departamento de Asuntos del Consumidor, 3 L.P.R. A. see. 341 et seq.


 Ley de Garantías de Vehículos de Motor, 10 L.P.R.A. see. 2051 et seq.


 Ley de Procedimiento Administrativo Uniforme, 3 L.P.R.A. see. 2101 et seq.


 Reglamento de Garantías de Vehículos de Motor, supra, Art. 8.


 Reglamento de Garantía de Vehículos de Motor, supra, Art. 5, pág. 5.


 Petición de certiorari, pág. 6.


 Apéndice, pág. 72.


 31 L.P.R.A. see. 3801.


 Exposición de motivos de la Ley de Garantía de Vehículos de Motor, Ley Núm. 7 de 24 de septiembre de 1979, Leyes de Puerto Rico, pág. 1068; 10 L.P.R.A. sees. 2053 y 2063; Reglamento de Garantías de Vehículos de Motor, supra, Art. 2, pág. 1.


 Véase el Art. 14 del Código Civil de Puerto Rico, 31 L.P.R.A. sec. 14; Meléndez v. Tribunal Superior, 90 D.P.R. 656, 660 (1964); R.E. Bernier y J.A. Cuevas Segarra, Aprobación e interpretación de las leyes en Puerto Rico, 2da ed., San Juan, Pubs. J.T.S., 1987, Vol. I, Cap. 43, pág. 311.